
	

113 HRES 183 IH: Expressing the sense of the House of Representatives that the Broadcasting Board of Governors should broadcast and direct Azeri language content into the Islamic Republic of Iran and Baloch language content into the Islamic Republic of Iran and the Islamic Republic of Pakistan.
U.S. House of Representatives
2013-04-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		1st Session
		H. RES. 183
		IN THE HOUSE OF REPRESENTATIVES
		
			April 25, 2013
			Mr. Rohrabacher
			 submitted the following resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		RESOLUTION
		Expressing the sense of the House of
		  Representatives that the Broadcasting Board of Governors should broadcast and
		  direct Azeri language content into the Islamic Republic of Iran and Baloch
		  language content into the Islamic Republic of Iran and the Islamic Republic of
		  Pakistan.
	
	
		Whereas the ethnic Azeri and Baloch peoples compose 18
			 percent of the population of Iran;
		Whereas the Azeri and Baloch minorities have maintained
			 proud and distinctive cultures and identities dating back to ancient
			 times;
		Whereas the Voice of America and Radio Free Europe/Radio
			 Liberty currently broadcast to Iran in the Persian language;
		Whereas the Voice of America and Radio Free Europe/Radio
			 Liberty currently operate Azeri language services;
		Whereas it is in the national interest of the United
			 States for accurate and credible news to reach all the ethnic groups in Iran
			 and Pakistan;
		Whereas it is believed the area inhabited by the Baloch
			 people holds a large reserve of oil, natural gas, gold, and other minerals and
			 comprises 1,000 miles of strategically significant coast line from the Persian
			 Gulf and along the Arabian Sea;
		Whereas the Governments of Iran and
			 Pakistan systematically repress human rights, political expression, and civil
			 society activists which has been reported by Human Rights Watch and Amnesty
			 International;
		Whereas the Government of Pakistan has refused to
			 recognize the legitimate national aspirations of the Balochi people and has
			 carried out a campaign of politically motivated murders and followed a policy
			 known as Kill and Dump where Baloch activists are kidnapped and
			 their bodies are later found in public, often mutilated;
		Whereas the United Nations Special Rapporteur on the
			 Situation of Human Rights in the Islamic Republic of Iran found that the
			 Sistan-Balochistan is arguably the most underdeveloped region in Iran,
			 with the highest poverty, infant and child mortality rates, and lowest life
			 expectancy and literacy rates in the country;
		Whereas the United Nations Special Rapporteur on the
			 Situation of Human Rights in the Islamic Republic of Iran reports that
			 Baloch activists have reportedly been subject to arbitrary arrests and
			 torture;
		Whereas the Government of Iran prevents the Balochi or
			 Azeri languages from being used in formal and public places;
		Whereas the Baloch minority in Iran is mostly Sunni Muslim
			 and subject to religious persecution by the ruling Shia theocracy;
		Whereas all the people of Iran and Pakistan have the right
			 of self-determination, to choose their form of government, and to elect their
			 leaders; and
		Whereas it is the policy of the United States to oppose
			 aggression and the violation of human rights inherent in the subjugation of
			 national groups like the Azeris in Iran and Baloch in Iran and Pakistan: Now,
			 therefore, be it
		
	
		That it is the sense of the House of
			 Representatives that the Broadcasting Board of Governors should broadcast and
			 direct Azeri language content into the Islamic Republic of Iran and Baloch
			 language content into the Islamic Republic of Iran and the Islamic Republic of
			 Pakistan.
		
